         Case 2:20-cv-00651-JEO Document 1 Filed 05/08/20 Page 1 of 14                     FILED
                                                                                  2020 May-08 PM 04:31
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF
                     ALABAMA SOUTHERN DIVISION

Christine Salter,                      )
                                       )
Plaintiff.                             )      Civil Action No.:
                                       )
vs.                                    )      JURY TRIAL DEMANDED
                                       )
Scott Services, Inc.                   )
                                       )
                                       )
Defendant.                             )


                                  COMPLAINT


COMES NOW the Plaintiff, Christine Salter, (“Plaintiff”) by and through her

undersigned counsel, and hereby files this Complaint against the Scott Services, Inc.,

(“Defendant”) and seeks redress for discrimination and retaliation suffered in

Plaintiff’s capacity as an employee of the Defendant. Plaintiff has been

discriminated against by the Defendant on account of Plaintiff’s gender in violation

of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C §§ 2000e et seq,

and any other cause(s) of action that can be inferred from the facts set forth herein

and states the following:




                                                                            Page 1 of 9
     Case 2:20-cv-00651-JEO Document 1 Filed 05/08/20 Page 2 of 14




                      JURISDICTION AND VENUE
1. The jurisdiction of this Court is invoked pursuant to Title VII of the Civil

   Rights Act of 1991, as amended, 42 U.S.C. §2000e-5(f)(3), 28 U.S.C. §1331,

   and 28 U.S.C. §1343(a)(4).

2. The unlawful employment acts alleged herein took place within the Southern

   Division of the Northern District of Alabama.

3. Venue is proper in this Court, the United States District Court for the Northern

   District of Alabama, pursuant to Title 28, U.S.C. § 1391 and the Local Rules

   of the United States District Court for the Northern District of Alabama.

                                    PARTIES
4. Plaintiff Christine Salter, a female, is domiciled in the state of Alabama.

5. At all relevant times the Plaintiff was an “employee” of the Defendant under

   Title VII.

6. The Defendant Scott Services, Inc is a domestic corporation licensed to do

   business in the State of Alabama.

7. At all relevant times, Defendant was an “employer” under Title VII

8. Defendant employs over 15 employees and is subject to Title VII.

     COMPLIANCE WITH JURISDICTIONAL REQUIREMENTS OF
                        TITLE VII

9. Plaintiff has complied with the jurisdictional requirements of Title VII that on

   to wit: that Plaintiff caused charges of discrimination in employment to be

                                                                         Page 2 of 9
     Case 2:20-cv-00651-JEO Document 1 Filed 05/08/20 Page 3 of 14




   filed with the Equal Employment Opportunity Commission (hereinafter

   sometimes referred to as the “EEOC”) in accordance with Section 705 of Title

   VII.

10. A Notification of Right to Sue letter was received and this Complaint has been

   filed within ninety (90) days of receipt of said Notification of Right to Sue. A

   copy of the notice is attached as Exhibit 1.



                             GENERAL FACTS
11. Plaintiff began working for the Defendant on or about September 14, 2017 as

   an administrative assistant.

12. She was responsible for the technician time sheets, and entering the time sheet

   information into a workbook.

13. On June 4, 2018 Ms. Salter was terminated.

                        COUNT I
VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS
            AMENDED, 42 U.S.C. § 2000E ET SEQ.
                       (DISPARATE TREATMENT)
14. Plaintiff repeats and re-alleges the allegations contained in paragraphs 1-13

   above, as if fully set out herein.

15. The Plaintiff, a female, is a member of a protected class.




                                                                         Page 3 of 9
     Case 2:20-cv-00651-JEO Document 1 Filed 05/08/20 Page 4 of 14




16. The conduct alleged herein violates Title VII of the Civil Rights Act of 1964,

   as amended, 42 U.S.C. §§ 2000e et seq. as Defendant has engaged in the

   practice of discrimination against Plaintiff.

17. Plaintiff engaged in a mutual relationship with Kim Degroat, a co-employee.

18. The relationship consisted of exchanging of text messages and phone calls

   while on and off the clock.

19. Plaintiff would call and/or text Mr. Degroat while they were both working.

20. Mr. Degroat would also call and/or txt Plaintiff while they were both working.

21. Mr. Degroat never asked the Plaintiff to stop texting him.

22. Mr. Degroat initially asked the Plaintiff to send him text messages/pictures

   while they were both working.

23. On numerous occasions Mr. Degroat would call the Plaintiff on her work

   phone and make sexually charged comments to her.

24. Mr. Degroat also asked Plaintiff to go on dates with him.

25. On June 4, 2018 Plaintiff was terminated.

26. The reason for her termination was that she had sent inappropriate texts and

   pictures to Mr. Degroat while at work.

27. Plaintiff is not aware of any policy prohibiting employees from being on their

   personal phones while at work.

28. Mr. Degroat was not terminated for the same behavior.


                                                                         Page 4 of 9
      Case 2:20-cv-00651-JEO Document 1 Filed 05/08/20 Page 5 of 14




 29. To Plaintiff’s knowledge at this time Mr. Degroat is still employed with

    Defendant.

 30. The Defendant discriminated against Plaintiff by terminating Plaintiff for the

    same or similar acts a male employee performed, but was not terminated for,

    which is a violation of Title VII.

 31. Defendant’s discriminatory action(s) against Plaintiff in violation of

    Plaintiff’s rights under Title VII of the Civil Rights Act of 1964, as amended,

    were intentional and were done with malice and reckless disregard for

    Plaintiff’s rights as guaranteed under the laws of the United States. As such,

    the Plaintiff is entitled to punitive damages.

                                   COUNT II

RETALIATION IN VIOLATION OF TITLE VII OF THE CIVIL RIGHTS
              ACT OF 1964, 42 U.S.C. § 2000e-3(a)
 32. Plaintiff repeats and re-alleges the allegations contained in paragraphs 1-13

    above, as if fully set out herein.

 33. Shortly after beginning her employment with the Defendant, Plaintiff engaged

    in what she perceived as a friendly relationship with Matt Heathcock.

 34. However, he did not perceive it as friendly.

 35. Mr. Heathcock quickly became inappropriate towards the Plaintiff.

 36. On or about November 17, 2017 Mr. Heathcock told the Plaintiff he had been

    a “whore” in college and had a “weakness for women.”

                                                                          Page 5 of 9
     Case 2:20-cv-00651-JEO Document 1 Filed 05/08/20 Page 6 of 14




37. On or about November 20, 2017 Mr. Heathcock asked Plaintiff to stay and

   work late with him.

38. He explained that he had “been trying to get you to work over with me, but

   no you don’t want to because its Thanksgiving week.”

39. On or about January 23, 2018 Mr. Heathcock told the Plaintiff he liked her

   hair and that she “looked really hot today.”

40. Mr. Heathcock also asked for a hug on January 23.

41. Plaintiff refused and Mr. Heathcock stated “you know I told you that I have a

   weakness for women. I’m also very persistent.”

42. Plaintiff perceived this as a threat and reported Mr. Heathcock for sexually

   inappropriate behavior.

43. Plaintiff began to participate in a protected activity when she filed a written

   internal complaint based on Mr. Heathcock’s inappropriate sexual behavior

   on or about February 12, 2018.

44. No action was taken regarding Mr. Heathcock’s inappropriate behavior.

45. He was not disciplined in any form.

46. Further, he was not separated from Plaintiff.

47. He continued to work with and around the Plaintiff.

48. On or about June 4, 2018 Plaintiff was terminated.

49. This adverse employment action was a direct retaliation to Plaintiff filing her


                                                                         Page 6 of 9
        Case 2:20-cv-00651-JEO Document 1 Filed 05/08/20 Page 7 of 14




      written internal complaint on February 12, 2018.

   50. None of the adverse employment actions and/or events described within

      above occurred until after the written internal complaint on February 12, 2018

      giving a causal connection between the adverse employment action or events

      and the opposing the unlawful employment practice of discrimination.

   51. Defendant intentionally discriminated against Plaintiff by retaliating against

      her for opposing the unlawful employment practice of discrimination.

   52. Prior to filing this written complaint Plaintiff had not been disciplined since

      beginning her employment with the Defendant.

   53. Defendant’s retaliatory action against Plaintiff in violation of Plaintiff’s rights

      under Title VII of the Civil Rights Act of 1964, as amended, were intentional

      and were done with malice and reckless disregard for Plaintiff’s rights as

      guaranteed under the laws of the United States.

   54. Plaintiff has suffered and continues to suffer, emotional distress, loss of self-

      esteem and other damages as a direct result of Defendant’s unlawful

      retaliation.


                     PRAYER FOR RELIEF FOR ALL COUNTS
WHEREFORE, Plaintiff prays that this Honorable Court will:
A. A declaratory judgment, declaring the Defendant's past practices herein

complained of to be unlawful.

                                                                                Page 7 of 9
        Case 2:20-cv-00651-JEO Document 1 Filed 05/08/20 Page 8 of 14




B. Order Defendant to institute and carry out policies, practices, and programs

providing equal employment opportunities for Plaintiff and other employees and

eradicating the effects of its past and present unlawful employment practices.

C. Order the Defendant to make whole the Plaintiff by providing other affirmative

relief necessary to eradicate the effects of Defendant’s unlawful employment

practices.

D. Order Defendant to make whole Plaintiff by providing compensation for past and

future pecuniary and non-pecuniary losses resulting from the unlawful employment

practices described above, including, but not limited to emotional pain, suffering,

anxiety, loss of enjoyment of life, humiliation, punitive damages, and

inconvenience, in amounts to be determined at trial.

E. Grant such further relief as the Court deems necessary and proper.

                           DEMAND FOR JURY TRIAL
                          The Plaintiff demands trial by jury.



Respectfully submitted,
                                                     /s/ D. Jeremy Schatz
                                                     D. Jeremy Schatz
                                                     ASB-2400-H34Y
                                                     Attorney for Plaintiff
OF COUNSEL:
The Patton Firm
3720 4th Avenue South
Birmingham, AL 35222
                                                                              Page 8 of 9
       Case 2:20-cv-00651-JEO Document 1 Filed 05/08/20 Page 9 of 14




Phone: (205) 933-8953
Fax: (205) 449-4897
jschatz@thepattonfirmal.com




       Defendant served via Waiver of Service of Summons Form 1B:

  Scott Services, Inc.
  C/O Scott Everett Sr.
  7534 Forestwood
  Dora, AL 35062




                                                                   Page 9 of 9
Case 2:20-cv-00651-JEO Document 1 Filed 05/08/20 Page 10 of 14
Case 2:20-cv-00651-JEO Document 1 Filed 05/08/20 Page 11 of 14
Case 2:20-cv-00651-JEO Document 1 Filed 05/08/20 Page 12 of 14
Case 2:20-cv-00651-JEO Document 1 Filed 05/08/20 Page 13 of 14
Case 2:20-cv-00651-JEO Document 1 Filed 05/08/20 Page 14 of 14
